       Case 3:03-cv-00221-AVC Document 428 Filed 09/13/19 Page 1 of 4




                                             UNITED STATES DISTRICT COURT
                                                DISTRICT OF CON    N    ECTICUT


STATE EMPLOYEËS BARGAINING AGENT
COALIIION, et al,

                    PLAINTIFFS,


V.                                                                 :              N0. 3:03 CV ZZj- (AVC)
                                                                   :

JOHN G. ROWLAND, et       al                             :
                                                                   tt



                    DEFENDANTS.
                                                          ORDERS


        ln accordance with proceedings on the record before the Settlement Claims Administrator and pursuant

to agreement of the parties in the above captioned case, the Claims Administrator hereby orders the State of

Connecticut, through the Retirement Division of the Office of the State Comptroller, to rnake the following awards

to the individual class members, as provided below.




        t.          Noh-Hazardous Dutv Pension Service Credit

                    a.   Laid off and rêturned to state,serv¡ce

                    The class rnernbers identified in in Exhibit A were laid off fl.om state service, later returned to

                    sitate serv¡ce and rnay not have received pension credit during the layoff period. Such class

                    rnernbers shall receive pension service credit for the period of tirne indicated in column   E   of that

                    exhibit, subject to the class member making the mandatory employee contribution, if any, for

                    such pension   credil. TheAttorney General's Office       {ACO} shall provide the Retirement Divísion

                    with the salary information necessary for the Retirement Division to determine the amount of

                    the mandatory employee contrîbution for each class mernber. The Retírement Division will

                    notify the AGO of the amount of such mandatory employee contribution and will award the

                    pension credit upon receipt of the contribution due.

                    b.   Laid off and never returned to state service

                    The class members identified in Exhibit B were laid off from stateservice and never returned to

                    state service. Such class members shall be deemed to be state employees and receive pension
Case 3:03-cv-00221-AVC Document 428 Filed 09/13/19 Page 2 of 4




        serv¡ce credit for the period of time indicated in column E of that exhibit, subject to the class


        member making the mandatory employee contribution, if any, for such pension credit. The

        Attorney General's Office {AGO) shall provide the Retirement Divi,s¡on with the salary information

        necessary for ihe Retirement Division to determine the amount of the mandatory employee

        contrlbution for each class member. The Retiremeht Div¡sion will notify the AGû of the amount

        of such mandatory employee contribution and will award the pension credit upon receipt of the

        contribution due.

 il.    Hazardous Dutv Pensíon Service C.Edit

        The class members identified in Exhibit C were employed in positions that the State of

        Connecticut has designaled as ha¿ardous duty positions and were laid off from such hazardous

        duty pos¡t¡ons prior to qualifying for a hazarclous duty pension. These class members shall be

        deemed state employees in a hazardous duty position and shall receive hazardous duty pensìon

        credit for the period of time indicated in column    E   of that exhibit, subject to the class member

        making the mandatory'employee contribution, if any, for such pension         credlt.   The Attorney

        General's Olfice {ACO) shalì provide the Retirement Division with the salary information

        necessary for the Retirement Division to determine the amount of the mandatory employee

        nontribution for each çlass member. The Retirement Division will notify the AGO of the amount

        of such mandatory employee contribution and will award the pension credit upon receipt of the

        contributíon due.

 il1.   Pen   gþ.*:Bgpeynrçf¡l. by Relirçes

        The class members identifíed in Exhibit D have retired from state service in lîeu of layoff, have

        received certain pension benefits after retirement, and are ent¡tled to additional pension credit

        for the period of time indicated in column   E   of that exhibit- ln order to receive such pension

        credit, the class member shall repay to the Ret¡rement Divisíon the amount of such pension

        benefits received during that time period, along with the mandatory employee contribution, if

        any, for such pension credit. The Attorney General's Office {AGO) shall provide the Retirement

        Division with the salary information necessary for the Retirement Division to determine the

        amount of the mandatory employee contribution for eaih class member. The Retirement
Case 3:03-cv-00221-AVC Document 428 Filed 09/13/19 Page 3 of 4




      Division will notify the AGO of the amount of such pension repayment and mandatory employee

      csntríbution and will award the pension credit upon receipt of the repayment and contributions

      due.




IV    Adiustment of Average Annual Salarv

      The class members identified in Exhibit E are former state employees and are no longer ¡n state

      service. Each cfass member was either bumped to      a   demoted position or laid off and returned to

      a   demoted position and has not received an adjustment to his or her average annual salary prior

      to separat¡on or ret¡rement from state service. The Attorney General's Office {AG0) shall provide

      the Retirement Division with the salary information necessary for the Retirement Division to

      determine the appropriate average annual salary.




V.    Recalculationof Pension

      ln the event that any class rnernber has retired priior to being awarded'the additisnal service

      credi't or an adjustment to the class member's averagê annual salary, the Retir:ernent DMsion

      shall recalculate the pension benefit that each class rnember is entitled to as a result of the

      award of the addit¡onal credit or salary adjustment accordìngly.




vl    Membership in the State Emplovee Retirement Svstem           (SERSI


      ln   the event that any class member affected by this order has separated from state service and is

      no longer a member of the State Employee Retirement System (SERS), the Retirement Div¡s¡on

      shall reinstale such class member's membership in SERS for the purpose of receiving the awards
Case 3:03-cv-00221-AVC Document 428 Filed 09/13/19 Page 4 of 4




            that are the subject of this Order. Additionally, any pension service credit awarded will be

            treated as if the class member were in actuâl state serv¡ce, subject to payrnent by the class

            member of ,all:mandatory retirement plan contributions assqeiated with such seryiçe. Far ..-'

            purposes of qualifyi,ng for healthcare ber,refits, as a retired state employee, the class mçrnber will

            recÊive credit for actual sf.ate service, Subject to payrnenl of rnandalory Re,tiree þlealth Fund

            contributíons applicable to such service.




 SCI   oRDERED at Bridgeport, Connecticut    ,tni, ffiyof          September, 201.9


                                                         sftolly   ø. ntzstmmond



                                                 lJon. Hölly B.
                                                                                                     ,t^s
                                                 Un¡ted States                        her capacity as
                                                                               Adm
